IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BENJAMIN D. FRIEDMAN,                       : No. 46 WAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MARY ANNE MURPHY,                           :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.